Citation Nr: 1722635	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This issue was remanded by the Board for additional development in September 2015.  The development has been completed and the appeal is returned to the Board for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision so that this claim is afforded every consideration.

Following the September 2015 remand by the Board, the Veteran underwent a VA examination in November 2015 to obtain an opinion as to the etiology of his hypertension.  The examiner was of the opinion that the Veteran's hypertension is not the result of his presumed exposure to Agent Orange in Vietnam.  As rationale, the examiner referred to a report from the National Academy of Sciences' Institute of Medicine (IOM) and noted that VA has not recognized hypertension as a disease associated with exposure to Agent Orange and other herbicides.

The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); see Stefl v. Nicholson, 21 Vet.App. 120, 123   (2007).  Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans."  Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116 (b)(1)).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id. 

In formulating her opinion, it appears that the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116 (2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences"), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12  (1991); 58 Fed.Reg. 29,107, 29,108  (May 19, 1993).

As the Court held in Polovick:  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet.App. at 55.  Accordingly, on remand an additional opinion is required that takes into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply in his case.  

Finally, the VA examiner did not provide an opinion as to whether the Veteran's hypertension was caused by his service-connected diabetes mellitus, and it does not appear that she considered the medical evidence cited in the July 2015 Appellant's Brief, in accordance with the Board's prior remand instructions.  Thus, additional opinions are warranted.

 Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated from November 2015 forward.

2.  Next, return the Veteran's claims folder to the examiner that conducted the November 2015 review for an addendum opinion (or, if unavailable, to another appropriate VA reviewer). 

After reviewing the record, to include any updated VA treatment records obtained dated from November 2015 forward, the examiner should provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is etiologically related to any incident of service, to include his presumed in-service exposure to Agent Orange and/or his elevated blood pressure reading of 120/90 on June 1, 1972. 

*  If the examiner concludes that the Veteran's hypertension is not etiologically related to his in-service exposure to Agent Orange, that conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between hypertension and Agent Orange exposure.  In other words, the physician should determine in this specific case, whether the Veteran's hypertension is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between hypertension and Agent Orange exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether his hypertension manifested itself in an unusual manner, etc. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his diabetes mellitus. 

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is/was aggravated, or worsened, by his diabetes mellitus. 

*  In providing responses to (a), (b), and (c), the examiner must address and consider the information referenced by the Veteran's representative that links the development of hypertension with herbicide exposure, concerning the relationship between hypertension and diabetes mellitus, and concerning the characterization of hypertension as "essential."  See Appellant's Brief, dated July 7, 2015.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Next, review the VA examiner's opinion.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Finally, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





